         Case 5:15-cr-00093-JGB Document 152 Filed 01/25/19 Page 1 of 1 Page ID #:1057

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          EDCR15-00093-JGB                                                             Date     January 25, 2019


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE

 Interpreter

                                                                                                  Christopher D. Grigg
                Maynor Galvez                         Adele C. Frazier                              Melanie Sartoris
                Deputy Clerk                  Court Reporter/Recorder, Tape No.                  Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:     Present App. Ret.

          ENRIQUE MARQUEZ, JR.                        X       X            John Aquilina, CJA                        X      X



 Proceedings:        STATUS CONFERENCE



       Counsel make their appearances as noted above. The Court and counsel confer. Counsel for Defendant
informs the Court that he anticipates filing a motion by May 13, 2019.




                                                                                                                 :         11
                                                                          Initials of Deputy MG
                                                                                       Clerk
cc: USM, USPO, CJA

CR-11 (09/98)                                       CRIMINAL MINUTES - GENERAL                                                  Page 1 of 1
